Case 14-43958        Doc 30     Filed 04/30/19     Entered 04/30/19 12:58:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-43958
         Carey Hensel
         Donna Hensel
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/09/2014.

         2) The plan was confirmed on 01/30/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/22/2017.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $49,310.00.

         10) Amount of unsecured claims discharged without payment: $34,895.09.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-43958      Doc 30       Filed 04/30/19    Entered 04/30/19 12:58:48                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $17,500.51
        Less amount refunded to debtor                          $400.51

 NET RECEIPTS:                                                                                  $17,100.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $797.53
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,797.53

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARTHUR B ADLER & ASSOC         Unsecured      1,250.00       1,149.02         1,149.02        225.50        0.00
 BECKET & LEE LLP               Unsecured      1,780.00       1,780.86         1,780.86        349.51        0.00
 CAVALRY SPV I LLC              Unsecured         740.00        740.74           740.74        145.38        0.00
 CERASTES LLC                   Unsecured         550.00        908.25           908.25        178.25        0.00
 COLLECTION PROFESSIONALS INC   Unsecured          46.00         20.00            20.00           3.93       0.00
 COMENITY BANK                  Unsecured         904.00        904.07           904.07        177.43        0.00
 ECAST SETTLEMENT CORPORATION   Unsecured      4,832.00       1,773.10         1,773.10        347.98        0.00
 ILLINOIS TOLLWAY               Unsecured      1,300.00       1,360.80         1,360.80        267.07        0.00
 ONEMAIN                        Unsecured      8,419.00       8,369.97         8,369.97      1,642.66        0.00
 ONEMAIN FINANCIAL              Unsecured            NA       4,292.99         4,292.99        842.53        0.00
 ONEMAIN FINANCIAL              Secured        7,175.00       7,175.00         7,175.00      7,175.00     560.40
 CITIBANK                       Unsecured         100.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES             Unsecured         360.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                Unsecured          94.00           NA               NA            0.00       0.00
 CITIBANK                       Unsecured      8,593.00            NA               NA            0.00       0.00
 CITY OF ROLLING MEADOWS        Unsecured         200.00           NA               NA            0.00       0.00
 AMERICRAN CREDIT BUREAU        Unsecured         260.00           NA               NA            0.00       0.00
 AMERICAN CREDIT BUREAU         Unsecured         260.00           NA               NA            0.00       0.00
 APRIA HEALTHCARE               Unsecured      1,000.00            NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured           6.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          35.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          23.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          17.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          21.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          17.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured          17.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-43958      Doc 30     Filed 04/30/19    Entered 04/30/19 12:58:48                  Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                             Class   Scheduled        Asserted      Allowed         Paid           Paid
 ATG CREDIT                   Unsecured          34.00             NA           NA             0.00         0.00
 ATG CREDIT                   Unsecured          20.00             NA           NA             0.00         0.00
 ATG CREDIT                   Unsecured          34.00             NA           NA             0.00         0.00
 TRANSWORLD SYSTEMS           Unsecured      1,334.00              NA           NA             0.00         0.00
 NORTHWEST COLLECTORS         Unsecured         118.00             NA           NA             0.00         0.00
 PATHOLOGY ASSOC OF AURORA    Unsecured          47.00             NA           NA             0.00         0.00
 QUEST DIAGNOSTICS            Unsecured         500.00             NA           NA             0.00         0.00
 RUSH COPLEY MEDICAL CENTER   Unsecured      3,000.00              NA           NA             0.00         0.00
 SEVENTH AVE                  Unsecured          39.00             NA           NA             0.00         0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured         171.00             NA           NA             0.00         0.00
 DSG COLLECT                  Unsecured         300.00             NA           NA             0.00         0.00
 GREEN LINE LOANS             Unsecured         520.00             NA           NA             0.00         0.00
 DSNB MACYS                   Unsecured           2.00             NA           NA             0.00         0.00
 MEDICAL BUSINESS BUREAU      Unsecured          76.00             NA           NA             0.00         0.00
 MERCHANTS CREDIT GUIDE       Unsecured         200.00             NA           NA             0.00         0.00
 MINUTE FUNDS                 Unsecured         200.00             NA           NA             0.00         0.00
 TITLE MAX OF ILLINOIS        Unsecured            NA            78.65        78.65           15.44         0.00
 TITLE MAX OF ILLINOIS        Secured           339.00          339.00       339.00         339.00          4.47
 US CELLULAR                  Unsecured         177.00          142.24       142.24           27.92         0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                   $0.00
       Mortgage Arrearage                                    $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                           $7,514.00          $7,514.00                 $564.87
       All Other Secured                                     $0.00              $0.00                   $0.00
 TOTAL SECURED:                                          $7,514.00          $7,514.00                 $564.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00                $0.00
        Domestic Support Ongoing                             $0.00                 $0.00                $0.00
        All Other Priority                                   $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                         $21,520.69             $4,223.60                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-43958        Doc 30      Filed 04/30/19     Entered 04/30/19 12:58:48            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,797.53
         Disbursements to Creditors                            $12,302.47

 TOTAL DISBURSEMENTS :                                                                     $17,100.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
